      Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                   CASE NO.: 4:20-cv-00627

 KIM HUNTER,

                Plaintiff,

 v.

 THU ANH NGUYEN and ESILKROAD
 CORPORATION dba TEEZLAND, and
 SUNFROG LLC.,

                Defendants.


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

       Plaintiff KIM HUNTER by and through her undersigned counsel, brings this Complaint

against Defendants THU ANH NGUYEN, ESILKROAD CORPORATION, and SUNFROG

LLC, for damages and injunctive relief, and in support thereof states as follows:

                                 SUMMARY OF THE ACTION

       1.      This is a civil action for violations of exclusive rights under the Copyright Act, 17

U.S.C. § 106, to copy and distribute Hunter's original copyrighted works.

                                             PARTIES

       2.      Hunter is a contemporary Canadian artist and illustrator who has been winning

awards and notoriety since her first juried art show at the age of seven. Entirely self-taught, Kim

was selling her art by the age of 14. At 18 years old, she started travelling, selling her work, and

freelancing throughout Canada. In 1990, at the age of 20, she returned to Vancouver, British




                                            SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
       Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 2 of 8



Columbia, where she has forged a reputation worldwide and where she makes a living from her

art.

        3.      The passion and diligence of Hunter’s remarkable talent speaks for itself. The

collection of patrons and projects attributed to Hunter's art collection is incredibly immense and

diverse, covering a variety of disciplines, styles, and mediums. Over the past few years, Hunter’s

focus has been on paintings, murals, portraits, commercial art, instruction, and conservation

through art efforts. This talented artist is versed in various mediums, such as paintings (oils,

watercolor, tempura, and acrylic), sculptures (clay, bronze, and polymer), and other processes

(Papier Mache and Plaster of Paris), as well as web and commercial design, branding, animation,

crafts, and instruction.

        4.      Unfortunately for Hunter, the internet has decimated her ability to earn a

livelihood from her art. Her work is inherently beautiful and easily copied online. This has led to

rampant infringement by individuals and businesses who have copied, used and sold Hunter’s

creative works for commercial purposes, and forced Hunter and other artists to turn to the courts

and copyright law to ensure they receive a fair price for their creative works.

        5.      In an effort to earn a living from her creativity, Hunter has chosen to do business

with a select few print-on-demand websites where she sells authorized apparel. These websites

include Spreadshirt, Zazzle, Café Press, and several others. Hunter carefully polices these

websites for infringement. Furthermore, Hunter has never licensed the images or works that she

has created for commercial sale on apparel and has retained all rights and control of those images

and works, which include the work at issue in this case.

        6.      THU ANH NGUYEN is an individual who resides at 7239 Rambling Tree Ln,

Richmond TX 77407.


                                                2
                                            SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
      Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 3 of 8



       7.       ESILKROAD CORPORATION is a Texas corporation owned by Nguyen who is

its registered agent, with its principal place of business at 7239 Rambling Tree Lane, Richmond,

Texas, 77407.

       8.       Nguyen and Esilkroad Corporation both do business as TeezLand.

       9.       SUNFROG LLC is a Michigan limited liability company, with its principal place

of business at 1782 O'Rourke Boulevard, Gaylord, Michigan, 49735, and can be served by

serving its Registered Agent, Christopher Lawrence Carol, at the same address.

       10.      TeezLand sells “print on demand” shirts and other apparel on the internet at

www.TeezLand.com. According to its website, TeezLand sells “versatile, custom T-shirts and

hoodies, designed for today with style that endures. Through creative and extraordinary designs

on countries, states, and cities, we create shirts and hoodies with detailed craftsmanship in high

quality materials. We also accept orders for custom pants, hats, and mugs.” Hunter alleges that

many of the designs sold by TeezLand are infringements that TeezLand uses to market and sell

their infringing goods, and in the process TeezLand copies, displays, and distributes Hunter’s

works for profit.

       11.      Sunfrog is a t-shirt printing company that provides services, including t-shirt

printing, shipping, and order fulfillment, to print-on-demand websites like TeezLand.

       12.      TeezLand says on its website that “Our Cooperation with Sunfrog: Sunfrog has

been known as the best manufacturer in the industry. We are happy to join their Fulfillment

program, as well as selling products from Sunfrog on TeezLand. We are grateful for your love

and support.”

       13.      Hunter alleges that TeezLand and SunFrog copied Hunter's copyrighted works

from the internet in order to advertise, market, promote their business activities, and sell apparel


                                                3
                                            SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
      Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 4 of 8



for profit. TeezLand and SunFrog committed the violations alleged in connection with

TeezLand’s and SunFrog’s business for purposes of advertising and promoting sales to the

public in the course and scope of the TeezLand’s and SunFrog’s business.

       14.     Plaintiff KIM HUNTER (“HUNTER”), brings this action for violations of

exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute sixty-five (65)

of Hunter's original copyrighted works of authorship.

       15.     Contemporary Canadian Vancouver artist Hunter a.k.a. INDIGO, has been

winning awards and notoriety since her first juried art show at the age of seven. Vancouver

British Columbia has been the setting where Kim has forged a reputation worldwide. The

collection of patrons and projects attributed to Hunter's art collection is incredibly immense and

diverse, covering a huge variety of disciplines, styles and medium.

                                JURISDICTION AND VENUE

       16.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

       17.     This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

       18.     Defendants are subject to personal jurisdiction in Texas.

       19.     The Court has jurisdiction over Nguyen and Esilkroad because they are Texas

corporations with principal places of business in Texas.

       20.     This Court has personal jurisdiction over Sunfrog because Sunfrog operates and

maintains an interactive website such that, upon information and belief, it conducts business in

Texas and has had continuous and systematic contacts with the State of Texas and this district.

       21.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 28 U.S.C. §

1400(a) because the events giving rise to the claims occurred in this district, Nguyen, Esilkroad,


                                               4
                                           SRIPLAW
                    21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
       Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 5 of 8



and Sunfrog engaged in infringement in this district, Nguyen and Esilkroad reside in this district,

and Nguyen, Esilkroad, and Sunfrog are subject to personal jurisdiction in this district.

                           THE COPYRIGHTED WORK AT ISSUE

        22.     In 2005, Hunter created a photo illustration entitled Canada Maple Leaf Souvenir,

which is shown below (hereinafter, the “Work” or “Work at issue”).




        23.     Hunter registered the Work with the Register of Copyrights on September 13,

2017 and was assigned the registration number VA 2-069-119. The Certificate of Registration is

attached hereto as Exhibit 1.

        24.     Hunter's Work is protected by copyright but is not otherwise confidential,

proprietary, or trade secrets.

        25.     At all relevant times, Hunter was the owner of the copyrighted Work at issue.




                                                5
                                            SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
       Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 6 of 8



                             INFRINGEMENT BY DEFENDANTS

        26.     Nguyen, Esilkroad, and Sunfrog have never been licensed to use the Work at

issue in this action for any purpose.

        27.     On a date after the Work was created, but prior to the filing of this action,

Nguyen, Esilkroad, and Sunfrog copied the Work. Attached hereto as Exhibit 2 are images and

documents showing a t-shirt ordered from TeezLand and shipped by Sunfrog with an

unauthorized copy of the Work on the shirt.

        28.     Nguyen, Esilkroad, and Sunfrog copied Hunter's copyrighted Work without

Hunter's permission.

        29.     After Nguyen, Esilkroad, and Sunfrog copied the Work, both made further copies,

displayed, and distributed the Work on the internet via shirts and other apparel and promoted the

sale of goods and services as part of their print-on-demand business models.

        30.     Nguyen, Esilkroad, and Sunfrog copied and distributed Hunter's copyrighted

Work in connection with their businesses for purposes of advertising and promoting their

businesses, and in the course and scope of advertising and selling products and services.

        31.     Hunter's Work is protected by copyright but is not otherwise confidential,

proprietary, or trade secrets.

        32.     Hunter never gave Nguyen, Esilkroad, and Sunfrog permission or authority to

copy, distribute, or display the Work at issue.

        33.     Nguyen, Esilkroad, and TeezLand are not registered with the Register of

Copyright’s Digital Millennium Copyright Act Agent Directory.

        34.     Nguyen, Esilkroad, and Sunfrog are not entitled to safe harbor or other defense

pursuant to 17 U.S.C. § 512 in this action.


                                                  6
                                              SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
       Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 7 of 8



                                       COUNT I
                                COPYRIGHT INFRINGEMENT

        35.     Hunter incorporates the allegations of paragraphs 1 through 34 of this Complaint

as if fully set forth herein.

        36.     Hunter owns a valid copyright in the Work at issue in this case.

        37.     Hunter registered the Work with the Register of Copyrights pursuant to 17 U.S.C.

§ 411(a).

        38.     Nguyen, Esilkroad, and Sunfrog copied, displayed, and distributed the Work at

issue in this case and made derivatives of the Work without Hunter's authorization in violation of

17 U.S.C. § 501.

        39.     Nguyen, Esilkroad, and Sunfrog performed the acts alleged in the course and

scope of their business activities.

        40.     Nguyen, Esilkroad, and Sunfrog acts were willful.

        41.     As a result of Nguyen’s, Esilkroad’s, and Sunfrog’s conduct, Hunter has suffered

harm and loss; thus, she has been damaged.

        42.     The harm caused to Hunter has been irreparable.

        WHEREFORE, Hunter prays for judgment against Nguyen, Esilkroad, and Sunfrog that:

        a.      Nguyen, Esilkroad, and Sunfrog and their officers, agents, servants, employees,

affiliated entities, and all of those in active concert with them, be preliminarily and permanently

enjoined from committing the acts alleged herein in violation of 17 U.S.C. § 501;

        b.      Nguyen, Esilkroad, and Sunfrog be required to pay Hunter for her actual damages

and profits attributable to the infringement, or, at Hunter's election, statutory damages, as

provided in 17 U.S.C. § 504;




                                                 7
                                             SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
      Case 4:20-cv-00627 Document 1 Filed on 02/21/20 in TXSD Page 8 of 8



          c.     Hunter be awarded her attorneys’ fees and costs of suit under the applicable

statutes sued upon for the Work;

          d.     Hunter be awarded pre and post-judgment interest; and

          e.     Hunter be awarded such other and further relief as the Court deems just and

proper.

                                          JURY DEMAND

          Hunter hereby demands a jury trial on all issues so triable.

DATED: February 21, 2020                        Respectfully submitted,


                                                /s/Joel B. Rothman
                                                JOEL B. ROTHMAN
                                                Southern District of Texas Bar No.: 2310207
                                                joel.rothman@sriplaw.com

                                                SRIPLAW
                                                21301 Powerline Road
                                                Suite 100
                                                Boca Raton, FL 33433
                                                561.404.4350 – Telephone
                                                561.404.4353 – Facsimile

                                                Attorneys for Plaintiff Hunter




                                                  8
                                              SRIPLAW
                       21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
